IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,827


EX PARTE REYMUNDO CASTILLO, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. B-08-2193-0-CR-B-1 IN THE 156TH DISTRICT COURT

FROM BEE COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of three counts of
aggravated sexual assault and two counts of indecency with a child, He was sentenced to 65 years'
imprisonment on the aggravated sexual assault counts and ten years' imprisonment on the indecency
counts.  The Thirteenth Court of Appeals affirmed his conviction. Castillo v. State, No. 13-09-127-CR (Tex. App.-Corpus Christi March 4, 2011).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed.  We remanded this
application to the trial court for findings of fact and conclusions of law.
	Appellate counsel filed a response with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely notify
Applicant that his conviction had been affirmed.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App.
1997).  
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Court of Appeals in Cause No. 13-09-00127-CR that
affirmed his conviction in Cause No. B-08-2193-0-B-1 from the 156th District Court of Bee County. 
Applicant shall file his petition for discretionary review with this Court within 30 days of the date
on which this Court's mandate issues.

Delivered: June 27, 2012
Do not publish